DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination of an adjustable bracket for supporting a camera rig, the bracket comprising: a first bracket member comprising a lock, a first portion, and a second portion, the first portion and the second portion restricted to move relative to each other in a translational motion, the first portion adapted to movably and rotatably connect with a rig rod included in the camera rig; and a second bracket member comprising a first end and a second end, the second end rotatably connected with the second portion of the first bracket member, the first end adapted to support a lens, wherein the lock is operable between an unlocked state and a locked state to restrict the translational motion between the first portion and the second portion of the first bracket member, and simultaneously restrict a relative motion between the first bracket member and the second bracket member.

Regarding claim 13, the closest prior art fails to disclose, suggest or teach the combination of a bracket for supporting a camera rig, the bracket comprising: a first bracket member adjustable in length and adapted to be connected to a camera rod of the camera rig; a second bracket member removably and rotatably connected with the first bracket member and adapted to be connected to a matte box of the camera rig; and a locking mechanism adapted to simultaneously fix a length of the first bracket member and an angle between the first bracket member and the second bracket member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeng et al. (US 2021/0382373) teaches lens adapter (6) is removably connect the filter holder to a camera lens (7). A retainer is provided on a first side of the housing. Lock is provided on a second side of the housing opposite the first side. The retainer and the lock together secure the filter holder in the housing.
WO 2021/046291 teaches A matte box for a camera includes a frame, a filter tray holder having at least one stage configured to receive a filter, and at least one filter tray configured to support the filter
Liwszyc (US 2019/0324353 and US 11,137,668) teach a camera rig with a clamp that permits and restricts movement
Fee (US 2015/0288858) teaches a support assembly for a camera rig
Elias et al. (US 2007/0182930) teach a holding assembly for a camera connected to rods and using clamps

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698